      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 1 of 25




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                               3:17-CR-128
                                      :
           v.
                                      :    (JUDGE MANNION)

SHAVONNE SAXON,                       :

                 Defendant            :

                              MEMORANDUM

I.   BACKGROUND
     On June 17, 2020, defendant Shavonne Saxon filed, pro se, an
Emergency Motion       for   Compassionate    Release under      18 U.S.C.
§3582(c)(1)(A). Saxon requests the court to immediately release her from
prison at FCI Danbury, the women’s prison, (“FSL”), in Fairfield County,
Connecticut, to home confinement in Wilkes-Barre, Luzerne County,
Pennsylvania, with her father and step mother.1 Saxon’s motion is based on

     1
        “FCI Danbury consists of three facilities—the low-security men’s
prison [ ], which houses about 719 inmates; a minimum-security women’s
camp which houses about 134 inmates; and a low-security women’s satellite
prison, [where Saxon states she is housed] which houses about 131
inmates.” United States v. Pawlowski, 2020 WL 2526523, *3 n. 5 (E.D. Pa.
May 18, 2020), affd. ---F.3d.---, 2020 WL 4281503 (3d Cir. June 26, 2020),
(citing Martinez-Brooks v. Easter, No. 20-569, 2020 WL 2405350, at *4-5 (D.
Conn. May 12, 2020).
       In Pawlowski, the Third Circuit affirmed the district court’s decision
denying on the merits defendant’s motion for compassionate release under
18 U.S.C. §3582(c)(1), after finding that COVID-19 and defendant’s medical
                                     1
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 2 of 25




the COVID-19 pandemic and her underlying health issues, including obesity,
and a heart murmur, which she alleges put her at a higher risk for serious
complications if she contracts the COVID-19 virus. (Doc. 130). Saxon also
alleges that her medications for chronic migraines and back pain make her
more susceptible to serious complications if she contracts the virus. Saxon
alleges that there are many positive cases of COVID-19 in Fairfield County
and in the prison, (FSL), where she is confined, where “at least 30% of the
inmate population has tested positive”, and that “FCI Danbury is …
experiencing an active outbreak of COVID-19 at significant levels.”
     In fact, “a class action seeking habeas relief for inmates at FCI
Danbury, and challenging the prison’s response to the COVID-19 outbreak
on various grounds, is ongoing in the District of Connecticut.” See Pawlowski,
---F.3d---, 2020 WL 4281503, *3 n. 8 (citing Martinez-Brooks v. Easter, No.
20-cv-569, ––– F. Supp. 3d ––––, ––––, 2020 WL 2405350, at *32 (D. Conn.




conditions constitute “extraordinary and compelling reasons” but the factors
in 18 U.S.C. §3553(a), particularly the amount of time remaining to be served
in the defendant’s sentence, (noting that if relief was granted, it would reduce
defendant’s 15-year sentence to less than two years’ imprisonment), did not
weigh in favor of granting the motion. The Third Circuit in Pawlowski also
held that the abuse-of-discretion standard of review applies to a district
court’s determination of whether the §3553(a) factors weigh in favor of
granting a defendant compassionate release. See Pawlowski, ---F.3d---,
2020 WL 4281503, *2.
       The court notes that the Third Circuit in Pawlowski did not address the
exhaustion issue with respect to a motion for compassionate release under
18 U.S.C. §3582(c)(1).
                                       2
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 3 of 25




May 12, 2020) (granting in part the inmates’ motion for a temporary
restraining order)).2
      Further, Saxon alleges that the prison is not providing inmates with a
safe environment, and that social distancing is impossible with the open
dormitory setting and common areas shared by over 150 inmates. She states
that sanitation and safety guidelines are not being followed in the prison, and
that other safety protocols recommended by the CDC are being ignored.3




      2
        “[The] temporary restraining order issued in the habeas class action
on May 12 [2020] requires the Warden [at FCI Danbury] to ‘[f]inalize and
implement a process that makes full and speedy use of the home
confinement authority under 18 U.S.C. §3624(b) and the CARES Act’ based
on criteria which require the Warden to ‘assign[ ] substantial weight [in the
review process] to the inmate’s risk factors for COVID-19 based on CDC
guidance’ and to ‘eliminat[e] all requirements that the inmate have served
some portion of his or her sentence to be eligible for placement on home
confinement.’” Pawlowski, 2020 WL 2526523, *4 n. 6 (citing Martinez-
Brooks, 2020 WL 2405350, at *33).
      3
        The number of COVID-19 cases in a federal prison can be found at
COVID-19 Cases, Federal BOP, https://www.bop.gov/coronavirus/.
According to the government, “at FCI Danbury in Danbury, Connecticut”, “as
of July 9, 2020], that institution reports 94 inmates who tested positive for
COVID-19, all of whom have recovered, and one inmate who died from
COVID-19 complications.” It also states that “[n]early the entire prison
population of over 800 inmates has been tested for COVID-19”, and that “61
staff members have recovered after testing positive for COVID-19.” Further,
the government has shown by its Exhibits that “Saxon … was tested for
COVID-19 at least once in May 2020, the results of which were negative.”
      In addition, the BOP’s website indicates that as of July 27, 2020, the
entire complex at FCI Danbury currently has no positive cases of COVID-19
among inmates and one positive case among staff.
      .
                                      3
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 4 of 25




      Additionally, Saxon alleges she has had contact with multiple inmates
who later tested positive for COVID-19, but she does not claim to have
contracted the virus or to have suffered any symptoms of COVID-19.
      Saxon alleges that she is not a threat to the community, that she has
served more than 50% of her 72-months’ prison sentence and has remained
free of disciplinary infractions, and that she is eligible for home confinement
in less than 18 months. Specifically, she states that her home confinement
eligibility date is November 24, 2021, and that her projected release date is
May 24, 2022.
      As   such,   Saxon     states   the   “extraordinary   and   compelling
circumstances” she has alleged warrant a reduction of her prison sentence
and her immediate release by the court to home confinement.
      Saxon states that she has exhausted her BOP administrative remedies
since the warden denied her request for release to home confinement under
the CARES Act and, that the warden denied her request for compassionate
release based on the COVID-19 pandemic. Saxon attached Exhibits with her
motion, namely, Ex. A, Warden Easter’s May 6, 2020 response denying her
April 28, 2020 request for Compassionate Release/Reduction in Sentence,
pursuant to BOP Program Statement 5050.50 and 18 U.S.C. §3582(c)(1)(A),
based on COVID-19, and Ex. B, a copy of Saxon’s May 14, 2020 request for
reconsideration (appeal) of the Warden’s denial of her compassionate
release “due extraordinary and compelling circumstances under 18 U.S.C.
§3582(c)(1)(A)” based on the COVID-19 pandemic. She also submitted as

                                      4
       Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 5 of 25




Ex. C excerpts of the number of reported COVID-19 cases in prisons by the
BOP.
       Specifically, in the response, the Warden stated that Saxon’s request
was evaluated under the BOP’s criteria to see if it met the applicable
“extraordinary and compelling” reasons, and that based on a review of her
request, “her concern about being potentially exposed to, or possibly
contracting, COVID-19 does not currently warrant an early release from [her]
sentence.” The Warden also stated that “[b]ased on current guidelines
[Saxon] [is] ineligible for release to home confinement under the CARES
Act.” (Doc. 130 at 5). Warden Easter also advised Saxon that if she was “not
satisfied with this response to [her] request, [she] may commence an appeal
of this decision via the Administrative Remedy process by submitting [her]
concerns on the appropriate form [BOP form BP-9] within 20 days of the
receipt of this response.”
       As stated, Saxon did in fact appeal the Warden’s decision on May 14,
2020. (Id. at 6).
       Also, on June 17, 2020, Saxon filed a letter to the court largely
repeating her allegations made in her motion and requesting her immediate
release from prison to home confinement. (Doc. 131).4




     Saxon’s step mother also sent an email to the court in support of
       4

Saxon’s request for release from prison to home confinement with her and
Saxon’s father.
                                      5
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 6 of 25




     On June 17, 2020, the court directed the government to respond to
Saxon’s motion and to include in its response defendant’s medical conditions
and the measures which the prison has taken to comply with the Center for
Disease Control (CDC) guidelines regarding the COVID-19 pandemic. The
court also directed the government to address whether the defendant
exhausted her BOP administrative remedies with respect to the relief sought
in her motion. (Doc. 132).
     On July 9, 2020, the government filed its brief in opposition to Saxon’s
motion. (Doc. 135). The government also attached a copy of Saxon’s April
26, 2020 request for Compassionate Release to Warden Easter, under 18
U.S.C. §3582(c)(1)(A), “due to extraordinary and compelling circumstances.”
The government also submitted Saxon’s April 28, 2020 “emergency” request
for Compassionate Release to home confinement, under 18 U.S.C.
§3582(c)(1)(A) and the CARES Act, “due to extraordinary and compelling
circumstances” based on COVID-19 pandemic. (Doc. 135-1).
      Additionally, the government filed Warden Easter’s May 6, 2020
response to Saxon’s second request for compassionate release, which is
identical to the copy of the response Saxon submitted. (Doc. 135-2). Also,
as stated, Saxon appealed the Warden’s response. The government also
filed, under Seal, copies of Saxon’s BOP medical records. (Doc. 137).
     On July 27, 2020, Saxon filed her reply brief, (Doc. 139), with an
attached Exhibit, namely, a copy of the inmates’ motion for sanctions and
brief filed in the above mentioned class action pending against FCI Danbury

                                     6
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 7 of 25




and Warden Easter in the District of Connecticut. See Martinez-Brooks v.
Easter, No. 20-cv-569, ––– F. Supp. 3d ––––, 2020 WL 2405350. In her reply
brief, Saxon states that when she “requested compassionate release and
consideration for release to home confinement under the CARES Act on April
26, 2020 and April 28, 2020, [she] was unaware of the risk factors that put
inmates at a higher risk for serious complications.” Saxon alleges that when
she became aware that she was at a higher risk for serious illness if she
contracts COVID-19, she filed her instant motion with the court, rather than
submitting a new request to the Warden based on her medical conditions.
Saxon also argues that her motion should be granted on its merits, largely
repeating her allegations made in her motion.
      Despite her pending appeal of the Warden’s response to her second
request, and despite her failure to submit a new request for compassionate
release to the Warden based on her medical conditions and the COVID-19
virus, Saxon contends that since she submitted her request to the Warden
and 30 days have passed since the Warden received her request, she has
exhausted his administrative remedies and she can file her motion directly
with the court under 18 U.S.C. §3582(c)(1)(A). The government concurs with
Saxon stating that the court has jurisdiction over her motion and states that
“[h]ere, 30 days elapsed between Saxon’s request for release to the warden
of FCI Danbury, and her instant motion in this Court”, and notes that “[t]he
Department of Justice takes the position that an inmate is not required to fully
exhaust administrative remedies, and may seek relief from the district court

                                       7
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 8 of 25




provided 30 days have elapsed from the warden’s receipt of a request for
compassionate release, regardless of whether the request was denied or
appealed.” (Doc. 135 at 11 & n. 3).
      After considering Saxon’s motion, it will be dismissed without prejudice
for lack of jurisdiction due to her failure to exhaust all of her BOP
administrative remedies under §3582(c)(1)(A)(i). To the extent Saxon is also
deemed as seeking the court to order the BOP to find her eligible for
immediate home confinement designation under the Coronavirus Aid, Relief,
and Economic Security Act (the “CARES Act”), Pub. L. 116-136, §12003, the
court does not have authority to grant her request for relief and order the
BOP to release her to home confinement.5


II.   DISCUSSION
      On February 9, 2019, Saxon pleaded guilty to one count of possessing
with the intent to distribute cocaine base, in violation of 21 U.S.C. §841(a)(1),
and one count of possessing a firearm in furtherance of her drug trafficking,
in violation of 18 U.S.C. §924(c). (Doc. 97).
      On November 25, 2019, Saxon was sentenced to 72 months in prison
to be followed by three years of supervised release. Saxon did not file a



      5
       Since Saxon is proceeding pro se, the court liberally construes her
motion as also seeking home confinement pursuant to the CARES Act, in
addition to a motion compassionate release pursuant to 18 U.S.C.
§3582(c)(1)(A), based on her above stated allegations.
                                       8
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 9 of 25




direct appeal of her judgment of sentence. Saxon filed a collateral appeal by
filing a motion, pursuant to 28 U.S.C. §2255, in which she challenges her
firearm conviction and alleges ineffective assistance of her trial counsel.
(Doc. 125).
     The court will first consider the exhaustion issue since it is a threshold
matter. See United States v. Gadsden, 2020 WL 3871083, *1 (W.D.Pa. July
9, 2020) (“In United States v. Raia, 954 F.3d 594 (3d Cir. 2020), the court of
appeals held that district courts cannot consider requests for compassionate
release under the First Step Act until a prisoner has exhausted his
administrative remedies.”).
     In its brief, (Doc. 135 at 9-10), the government states:
     Saxon submitted two requests to the warden of FCI Danbury for
     compassionate release and home confinement, on April 26, 2020 and
     April 28, 2020. See [Doc. 135-1]. Saxon did not premise those requests
     on any personal reasons, health or otherwise, but rather on the
     generalized fear of contracting COVID-19 while incarcerated. Id. The
     warden denied the requests on June 8, 2020, noting that she did not
     “present extraordinary or compelling reasons” to justify relief under 18
     U.S.C. §3582, and was not eligible for home confinement release
     under the CARES Act. See [Doc. 135-2]. FCI Danbury administrative
     staff advised that, as of [July 9, 2020], Saxon has two pending
     administrative applications: one for reconsideration of her
     compassionate release denial, and the other for a sentencing reduction
     pursuant to the RDAP program.

     The government then contends that the court should deny Saxon’s
motion on its merits with prejudice, despite her pending administrative
requests, since she has not met her burden of establishing that a sentence


                                      9
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 10 of 25




reduction is warranted under 18 U.S.C. §3582(c)(1)(A) and based on the
§3553(a) factors. It also states that to the extent that Saxon’s motion may be
interpreted as a request for home confinement, this court lacks authority with
respect to such a request.
      In its brief, the government states the incorrect date that Warden
Easter denied Saxon’s requests for compassionate release as “June 8,
2020”, (Doc. 135 at 9), despite its own Exhibit, (Doc. 135-2), which shows
that the Warden’s response was on May 6, 2020. The differences in the
dates in this case is significant since if the correct date was June 8, 2020,
then the Warden’s response would not have been timely and Saxon’s motion
would be properly before the court. However, since the Warden responded
to Saxon’s requests on May 6, 2020, the response was timely and Saxon
was required to exhaust all of the BOP administrative remedies before filing
her motion with the court. As such, the government is reminded of the need
to be careful when filing its briefs and to check the relevant dates particularly
since they are very significant in compassionate release cases.
      Nonetheless, the court is well-aware of the Department of Justice’s
position that simply because 30 days have elapsed between Saxon’s request
for release to the warden of FCI Danbury, and the filing of her instant motion,
Saxon’s motion is now properly before the court.6


      6
         The court notes that the government has also taken the contrary
position, before this court, as well as in other district courts, that a defendant
fails to demonstrate that he exhausted his administrative remedies if he does
                                       10
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 11 of 25




     As mentioned, the Exhibits show that Saxon submitted Requests for
Compassionate Release to the Warden “due to extraordinary and compelling
circumstances” based on COVID-19, and that the Warden timely denied
them. (Docs. 135-1 & 135-2). In the May 6, 2020 response, Warden Easter
specifically advised Saxon of the administrative remedies available with the
BOP to appeal the decision. In fact, Saxon did proceed with her
administrative remedies to appeal the Warden’s denial of her request for
compassionate release, but she has not yet completed the BOP
administrative remedy process. Rather, Saxon filed her instant motion on
June 17, 2020 with this court requesting compassionate release under 18
U.S.C. §3582(c)(1)(A).7 Further, Saxon concedes in her reply brief that she
did not base her April 2020 requests to the Warden on her underlying
medical conditions along with the COVID-19 pandemic, which, allegedly, she



not appeal the warden’s timely denial of his request for compassionate
release to the BOP Regional Director’s Office and Office of General Counsel,
pursuant to 28 C.F.R. §§542.15 and 571.63, and that such motions should
be denied as premature. See e.g., United States v. Gadsden, 2020 WL
3871083, *1.
      7
       Since the government included in its response the safety measures
implemented by the BOP in response to the COVID-19 virus, as well as the
safety protocols enacted at FCI Danbury, (Doc. 135 at 2-8), and since this
court is well-aware of all of the safety measures implemented by the BOP,
see Cordaro, 2020 WL 2084960, and since many of the measures are found
on the BOP’s websites, they are not repeated. See also BOP website:
www.bop.gov/coronavirus/index.jsp. The court is also aware of the particular
problems encountered at FCI Danbury and the BOP’s response to them as
discussed in the pending class action. See Martinez-Brooks v. Easter, –––
F. Supp. 3d ––––, 2020 WL 2405350.
                                    11
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 12 of 25




only recently discovered may make her more likely to suffer serious
complications if she contracts COVID-19. (Doc. 139 at 3; Doc. 135-1).
     As mentioned, Saxon and the government assert that this court has
jurisdiction since defendant filed her instant motion over 30 days after she
submitted her requests to the Warden despite the fact that her appeal,
through the BOP administrative remedy process, of the Warden’s May 6,
2020 response is pending. Since the Warden timely responded to Saxon’s
request and advised Saxon that she could appeal the response via the BOP
administrative remedy process, and since Saxon then filed an appeal which
is still pending, this court finds that Saxon has not exhausted all of her
administrative remedies as required, and that the court cannot waive the
exhaustion requirement. See United States v. Greenlove, 2020 WL 3547069
(M.D. Pa. June 30, 2020); United States v. Fraction, 2020 WL 3432670 (M.D.
Pa. June 23, 2020); United States v. Muskey, 2020 WL 3547084 (M.D. Pa.
June 30, 2020); United States v. Gadsden, 2020 WL 3871083.
     The court finds that Saxon’s motion should be dismissed for lack of
jurisdiction because she has not exhausted all of her administrative
remedies. This court has consistently found that the exhaustion requirement
is “mandatory” and that since Saxon filed her instant motion with the court
before exhausting her administrative remedies with the BOP, this court is
“without jurisdiction to entertain the motion.” See Greenlove, supra; Fraction,
supra (citing Untied States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). See
also United States v. Bolze, ---F.Supp.3d---, 2020 WL 2521273, *3

                                      12
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 13 of 25




(E.D.Tenn. May 13, 2020) (Court held that it could not waive §3582(c)(1)(A)’s
exhaustion requirement, since it is “a jurisdictional threshold to consideration
of defendant’s motion”, stating that “[w]hen a statutory bar to suit is
jurisdictional, ‘a litigant’s failure to comply with the bar deprives a court of all
authority to hear a case.’”) (quoting United States v. Wong, 575 U.S. 402,
409, 135 S.Ct. 1625 (2015)).
      This court has also held that it is bound to follow the Third Circuit’s Raia
case. See also United States v. Blevins, 2020 WL 3260098, *2 (S.D.Miss.
June 16, 2020) (“The statute [18 U.S.C. §3582(c)(1)(A)] does not provide an
exception to this mandatory statutory exhaustion requirement, equitable or
otherwise.”) (citing United States v. Koons, 2020 WL 1940570, at *3
(W.D.La. Apr. 21, 2020) (“If an inmate’s request is denied before the lapse
of 30 days, then he must fully exhaust administrative remedies before the
Court may consider his motion to modify his sentence under the statute.”);
United States v. Martin, 2020 WL 3065302, at *3 (S.D.Miss. June. 9, 2020))
(district court criminal nos. omitted). See also United States v. Smith, ---
F.Supp.3d---, 2020 WL 2487277, *7 (E.D.Ar. May 14, 2020) (“the
interpretation of §3582(c)(1)(A) is a jurisdictional issue” and, the court agrees
with the courts that have found “a defendant may go ‘directly to court if a
warden is not responsive to a request but, if a warden does act within 30
days, the defendant would be required to pursue an administrative appeal’




                                        13
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 14 of 25




before going to court.”) (emphasis original). 8 See also United States v.
Gadsden, 2020 WL 3871083, *2 (“if the warden does not respond to the
inmate’s request, the inmate may file a motion with the court after 30 days
have lapsed”, and “if the warden does respond by denying the inmate’s
request, the inmate is obligated to fully exhaust all the administrative
procedures before filing a motion with the court.”) (citation omitted).
      The Warden responded to Saxon’s requests in a timely manner within
the 30-day period, and then advised defendant that she could appeal the
May 6, 2020 response through the BOP administrative remedy process.
Saxon then appealed the Warden’s response. Nonetheless, Saxon also
waited 30 days after the Warden received her request and then filed her
instant motion with this court alleging that it is now properly before the court.
      Regarding exhaustion in this case, the court must first consider
whether Saxon has exhausted her BOP administrative remedies despite the



      8
        This court concurs with the in-depth analysis of the court in United
States v. Smith, ---F.Supp.3d---, 2020 WL 2487277, *7-9, and its conclusion
that: “a defendant may only file a motion for compassionate release if he has
fully exhausted his administrative remedies, or if the warden fails to act on
his request within 30 days of receipt. Because the warden here responded
to [defendant’s] request in less than 30 days, [defendant] was required to
fully exhaust his administrative remedies prior to filing this Motion.” The court
also held that in such circumstances, the court does not have jurisdiction
over defendant’s motion. Id. (citing, in part, United States v. Nance, 2020 WL
114195, at *2 (W.D.Va. Jan. 10, 2020) (“reasoning that reading lapse as
nothing more than the passage of time ‘would ignore the extreme
unlikelihood of any administrative appeal within the bureaucracy of the
Bureau of Prisons being completed in 30 days.’”).
                                       14
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 15 of 25




government’s misplaced concession on this issue. See Blevins, 2020 WL
3260098, *2 (Court first considered the exhaustion issue even though “the
Government seem[ed] to concede that there has been exhaustion”, and the
court then found that “the Defendant failed to exhaust his administrative
remedies” and dismissed his motion.). See also United States v. Bolze, ---
F.Supp.3d---, 2020 WL 2521273, *3 (E.D.Tn. May 13, 2020) (court held that
“the exhaustion requirement is a prerequisite to the court’s exercise of its
authority under §3582(c)(1)(A)”, and “the Court lacks jurisdiction to reduce a
term of imprisonment under §3582(c)(1)(A) if defendant has not exhausted
his administrative remedies ….”).
     Saxon has not completed the BOP’s administrative remedy process
with respect to her appeal of the response from the Warden, and since the
Warden timely responded to Saxon’s request, Saxon cannot directly file her
motion with the court, as she contends she can, without exhausting all of her
administrative remedies. See Blevins, 2020 WL 3260098, *3 (“If an inmate’s
request is denied before the lapse of 30 days, then he must fully exhaust
administrative remedies before the Court may consider his motion to modify
his sentence under the statute.”) (citation omitted). “Therefore, a defendant
does not satisfy the exhaustion requirement of §3582(c)(1)(A) if he does not
appeal the warden’s decision to deny compassionate release.” Id. (citing
United States v. Pinson, 2020 WL 2771343, at *3 (S.D.Tex. May 28, 2020)
(“finding defendant’s failure to appeal the warden’s denial of compassionate
release meant that he failed to exhaust his administrative rights”). If the

                                     15
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 16 of 25




Warden fails to respond to the inmate’s request within 30 days, then he can
file his motion for compassionate release with the court without fully
exhausting his BOP administrative remedies. See United States v. Smith, --
-F.Supp.3d---, 2020 WL 2487277, *9.
     As the court in United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh.
April 29, 2020), explained:
     Smith has also failed to fully exhaust his administrative remedies with
     respect to his original motion. Because the Warden explicitly denied
     his 2019 request for compassionate release, Smith needed to exhaust
     by appealing the Warden’s decision. See 28 C.F.R. §542.15(a); see
     also B.O.P. Program Statement 5050.50 §571.63 (citing the
     Administrative Remedy Program appellate procedure as the proper
     method of administratively appealing a denied §3582(c)(1)(A)); see,
     e.g., United States v. Brummett, 2020 WL 1492763, at *1-2 (E.D.Ky.
     Mar. 27, 2020)(denying request for compassionate release due to
     COVID-19 for failure to exhaust because inmate did not appeal
     warden’s denial of his request for a reduction in sentence).

      Recently, in United States v. Early, 2020 WL 2572276, *3 (W.D.Pa.
May 21, 2020), the court considered a similar exhaustion issue as presented
in the instant case, and stated: “Warden Williams responded to Defendant’s
request [for compassionate Release/Reduction in Sentence] within 30 days
of receipt. Consequently, Defendant is obligated to complete the
administrative appeal process. Therefore, this Court finds that Defendant
has failed to exhaust his administrative remedies.” The court in Early, id.,
also stated that the court may not waive the exhaustion requirement and that
“exhaustion of [defendant’s] administrative remedies is mandatory.” (citing
United States v. Raia, 954 F.3d 594 (3d Cir. 2020)). “In Raia, the Court of

                                    16
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 17 of 25




Appeals emphasized the BOP’s statutory role and extensive efforts to control
the spread of Covid-19, and held that the ‘exhaustion requirement takes on
added – and critical – importance.’” Id. (quoting Raia, 954 F.3d at 597). “The
BOP is in the best position to consider the myriad of factors necessary in
rendering a decision.” Id.
     Saxon, like the defendant in the Early case, id. at *2, as well as the
defendant in the Greenlove case, contends that the exhaustion requirement
is satisfied because she filed her requests over 30 days before she filed her
instant motion, despite the fact that the Warden responded to her requests
within the 30-day time frame provided for in the First Step Act.
     The court in Early, id. at *3, explained:
     Defendant’s reading of the statute is misplaced. Courts have
     interpreted the statue to mean that an inmate must fully exhaust his
     administrative remedies unless his or her warden does not respond to
     the inmate’s request within 30 days. See United States v. Nance, 2020
     WL 114195, at *2 (W.D. Va. Jan. 10, 2020). In other words, a defendant
     must wait to file a motion with this Court until either his administrative
     request related to compassionate release is denied and he fully
     exhausts all administrative rights to appeal or thirty days have passed
     from the date he made the application with no response from the
     warden, whichever occurs first. Id. (“[C]ases indicate that this statutory
     exhaustion requirement has been interpreted to excuse full exhaustion
     of administrative remedies only if 30 days have elapsed without any
     response by the Bureau of Prisons to the inmate's request.”), citing,
     United States v. Bolino, 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020).
     See also, United States v. Bevans-Silva, 2020 WL 2475079 (S.D. Ga.
     May 13, 2020); United States v. Samuels, 2020 WL 2499545, at *2
     (W.D. La. May 13, 2020); United States v. McCallister, 2020 WL
     1940741, at *2 (W.D. La. April 21, 2020); United States v. Rodriguez,
     ––– F.Supp.3d ––––, ––––, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1,

                                      17
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 18 of 25




     2020) (“Under the First Step Act ... it is possible for inmates to file
     compassionate-release motions—under the 30-day lapse provision—
     when their warden never responds to their request for relief.”); United
     States v. Mattingley, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020);
     United States v. Keith, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5,
     2019)(To exhaust administrative remedies, a defendant “first submits
     his request to BOP and either (1) complete the administrative appeal
     process, if BOP denies his request; or (2) wait 30 days from BOP's
     receipt of his request to deem its lack of response a denial of his
     request.”). [District Court criminal nos. omitted].

     In United States v. Solomon, 2020 WL 2768897, *3 (W.D.Pa. May 28,
2020), the court stated, “[c]ourts have interpreted [18 U.S.C. §3582(c)(1)(A)]
to mean that an inmate must fully exhaust his administrative remedies unless
his or her warden does not respond to the inmate’s request within 30 days.”
(citing Early, 2020 WL 2572276, at *3). This court agrees with Early,
Solomon, United States v. Smith, ---F.Supp.3d---, 2020 WL 2487277, and
Blevins, as well as the cases to which they cite, and finds that Saxon must
wait to file a motion with the court after she fully exhausts all administrative
rights with respect to the Warden’s response to her administrative request
for compassionate release since the Warden responded to her request within
30 days from the date she submitted it. See id. (citing Early, 2020 WL
2572276, at *3). See also United States v. Martin, 2020 WL 3065302, *3
(S.D.Miss. June 9, 2020) (Court “agree[d] with those courts interpreting the
‘lapse’ provision [i.e., the language in 18 U.S.C. §3582(c)(1)(A) providing that
the court can consider a motion for compassionate release after the “lapse
of 30 days from the receipt of such a request by the warden”] as having a


                                      18
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 19 of 25




futility component: it applies only when the BOP has failed to respond to a
compassionate-release request within 30 days of its submission. If an
inmate’s request is denied before the lapse of 30 days, then he must fully
exhaust administrative remedies before the Court may consider his motion
to modify his sentence under the statute.”) (citing Early, 2020 WL 2572276,
at *3; Blevins, 2020 WL 3260098, *3 (“Inasmuch as [defendant’s] request
was denied [by the warden] before the lapse of 30 days, he is required to
fully exhaust his administrative remedies before the Court may hear his
Motion.”); United States v. Ng Lap Seng, ---F.Supp.3d---, 2020 WL 2301202,
*5-6 (S.D.N.Y. May 8, 2020)).
     In Ng Lap Seng, 2020 WL 2301202, *5-6, the Court held that section
3582(c)’s “exhaustion requirement is clearly statutory and therefore
mandatory” and, did not agree with courts that have “interpreted ‘lapse of 30
days from the receipt of such a request by the warden,’ 18 U.S.C.
§3582(c)(1)(A), to mean that the statute’s exhaustion requirement is satisfied
merely upon the passage of 30 days from the date the warden receives a
defendant’s request that the BOP file a compassionate release motion on its
behalf, regardless of whether the BOP has failed to take action on the
request.” The court stated that this “first reading would also—in many
cases—render the statute’s provision regarding full exhaustion of
administrative remedies meaningless, as defendants like Ng would forego
appealing a warden’s denial of their compassionate release request if the
30-day period was nearing an end.” Id. The court in Ng Lap Seng then

                                     19
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 20 of 25




“agree[d] with the courts that have interpreted Section 3582(c)(1)(A)’s ‘lapse’
language as requiring the BOP’s failure to respond to a prisoner’s request
for a compassionate release motion within thirty days, giving the court
discretion to hear a compassionate release motion if the BOP has failed to
timely consider the request.” Id. at *6. The court also explained that “given
the BOP’s regulations regarding its deadlines for considering compassionate
release requests, it is unlikely in the normal case that a defendant could
exhaust his administrative remedies within 30 days”, and that “[i]f Congress
desired to so fundamentally change the compassionate release process by
circumventing the BOP’s full administrative review, Congress could have
used clearer language, as it did elsewhere in the First Step Act.” Id. The court
then concluded that “[b]ecause I read Section 3582(c)(1)(A)’s ‘lapse of 30
days’ language to require the BOP’s failure to respond to a compassionate
release request within thirty days of its submission to the BOP, I conclude
that Ng must fully exhaust the BOP appeals process to satisfy Section
3582(c)(1)(A)’s exhaustion requirement”, and that the defendant “has not yet
satisfied this exhaustion requirement due to his failure to fully appeal the
warden’s denial of his request.” Id. at *7. The court in Ng Lap Seng also
indicated that if Section 3582(c)(1)(A)’s exhaustion requirement is not
jurisdictional, then the government can waive the affirmative defense of
exhaustion. Conversely, if Section 3582(c)(1)(A)’s exhaustion requirement is
jurisdictional, as this court has found it is based on Raia, then the
government cannot waive the exhaustion issue and the court must be

                                      20
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 21 of 25




satisfied that it has jurisdiction to consider the merits of a defendant’s motion
for compassionate release. As indicated, this court has found that exhaustion
of administrative remedies is mandatory under 18 U.S.C. §3582(c)(1), see
Blevins, 2020 WL 3260098, *2, Greenlove, supra, and since Saxon has not
completely exhausted her remedies with respect to the Warden’s response
to her request, this court does not have jurisdiction to grant her request for
compassionate release.
      In short, simply because Saxon submitted her compassionate release
request more than 30 days before she filed her instant motion, does not
establish that the 30-day requirement for exhaustion of administrative
remedies has been met. See United States v. Smith, ---F.Supp.3d---, 2020
WL 2487277, *7-9.
      Also, to the extent that Saxon is liberally construed as attempting to
argue futility based on her above stated allegations in her motion, and
requests the court to consider the substantive merits of her motion, this court
has agreed with the courts that have found that there is no futility exception
in 18 U.S.C. §3582(c)(1)(A). See Greenlove, supra; Blevins, 2020 WL
3260098, *2 (“The statute does not provide an exception to this mandatory
statutory exhaustion requirement, equitable or otherwise.”). Further, Saxon’s
use of the administrative process by submitting requests with the Warden
before she filed his instant motion belies any claimed futility since the
Warden timely responded to her requests and even advised defendant how



                                       21
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 22 of 25




to appeal the May 6, 2020 response through the BOP administrative remedy
process.
      Additionally, this court has now repeatedly held that it cannot waive
Section 3582(c)(1)(A)’s exhaustion requirement because it is jurisdictional.
See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (Third Circuit
held that courts cannot consider a request for compassionate release under
the First Step Act until the inmate has exhausted his BOP administrative
remedies.); United States v. Davila, 2020 WL 2839860, *2 (W.D.Pa. June 1,
2020) (“The exhaustion requirement that applies in this case is explicitly set
forth in §3582(c)(1)(A), and, therefore, cannot be excused.”); United States
v. Pitt, 2020 WL 2098272, *2 (M.D.Pa. May 1, 2020) (“The court cannot
overlook [defendant’s] failure to exhaust his remedies, as the Third Circuit
recently emphasized the need for ‘strict adherence’ to the exhaustion
requirement in the wake of the COVID-19 pandemic.”) (citing Raia, 954 F.3d
at 597).
      Further, even though Saxon and, inexplicably, the government concur
that since she submitted his request for compassionate release to the
Warden and 30 days passed before she filed his instant motion, the court
finds that Section 3582(c)(1)(A)’s “lapse of 30 days” language has not been
satisfied, permitting judicial consideration of his motion. This court rejects the
interpretation of the language “lapse of 30 days from the receipt of such a
request by the warden, 18 U.S.C. §3582(c)(1)(A), to mean that the statute’s
exhaustion requirement is satisfied merely upon the passage of 30 days from

                                       22
      Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 23 of 25




the date the warden receives a defendant’s request that the BOP file a
compassionate release motion on its behalf, regardless of whether the BOP
has failed to take action on the request.” Ng Lap Seng at *5.
      Secondly, the court cannot yet determine if Saxon has demonstrated
that “extraordinary and compelling reasons” due to the COVID-19 pandemic
and her medical conditions warrant a reduction of her sentence, since she
has not exhausted her administrative remedies. See United States v.
Zukerman, ---F.Supp.3d---, 2020 WL 1659880, *2 (S.D.N.Y. April 3, 2020)
(“in order to be entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i),
[defendant] must both meet the exhaustion requirement and demonstrate
that ‘extraordinary and compelling reasons’ warrant a reduction of [her]
sentence.”) (emphasis added); Raia, 954 F.3d at 597 (“The First Step Act
empowers criminal defendants to request compassionate release for
‘extraordinary and compelling reasons’” after the defendant exhausts
administrative remedies with the BOP.) (citing 18 U.S.C §3582(c)(1)(A)(i)).
The Third Circuit in Raia, id., also held that defendant’s failure to comply with
§3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock
foreclosing compassionate release at this point.”
      Finally, to the extent Saxon is deemed as also relying on the CARES
Act, which was signed into law on March 27, 2020, as well as Barr’s March
26, 2020 and April 3, 2020 Memoranda to the BOP, such reliance is
misplaced.



                                       23
     Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 24 of 25




     This court has repeatedly held that, “the jurisdiction of [a home
confinement] determination [under the CARES Act] is with the Director of the
Bureau of Prisons.” United States v. Cruz, ---F.Supp.3d---, 2020 WL
1904476, *4 (M.D.Pa. April 17, 2020); Cordaro, 2020 WL 2084960, *6-7 (“the
determination of which inmates qualify for home confinement under the
CARES Act is with the BOP Director.” (citations omitted). See also United
States v. Sawicz, 2020 WL 1815851, *1 (E.D.N.Y. April 10, 2020); United
States v. Doshi, 2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The
CARES Act “temporarily permits the Attorney General to ‘lengthen the
maximum amount of time for which [it] is authorized to place a prisoner in
home confinement’ under §3624(c)(2)”, and “the authority to make this
determination is squarely allocated to the Attorney General, under whose
authority is the Bureau of Prisons.”); United States v. Coker, 2020 WL
1877800, *1 (E.D.Tenn. April 15, 2020) (court stated that while section 12003
of the [CARES Act] “presently and temporarily provides for expanded
prisoner home confinement”, “[t]he CARES Act places decision making
authority solely within the discretion of the Attorney General and the Director
of the Bureau of Prisons.”) (citations omitted); United States v. Berry, 2020
WL 1984117, *3 (M.D.Pa. April 27, 2020) (same); United States v. Williams,
2020 WL 2748287, *1 (E.D.Tenn. May 27, 2020) (“The CARES Act gives
decision-making authority to of the Attorney General and the Director of the
[BOP]”, and “Courts therefore do not have power to grant relief under Section
12003 of the CARES Act.”) (citations omitted).

                                      24
            Case 3:17-cr-00128-MEM Document 140 Filed 08/06/20 Page 25 of 25




III.        CONCLUSION
            Based    on   the   foregoing,    Saxon’s   Emergency    Motion    for

Compassionate Release and request for the court to release her from prison

to home confinement due to the COVID-19 pandemic, (Doc. 130), will be

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction due to her failure

to exhaust all of her BOP administrative remedies under §3582(c)(1)(A)(i).

            Further, insofar as Saxon is challenging any decision by the BOP that

she is not eligible for home confinement designation under the CARES Act,

the court will DISMISS it since the authority to make this determination lies

with the BOP Director and not the court. An appropriate order will follow.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Dated: August 6, 2020
17-128-01




                                             25
